[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           JUNE 1, 2009
                            No. 08-13908                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                   D. C. Docket No. 07-00404-CR-1-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

LAURICE LAMAR PRICE,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (June 1, 2009)

Before EDMONDSON, CARNES and FAY, Circuit Judges.

PER CURIAM:
         Laurice Lamar Price appeals his 188-month sentence for drug offenses, in

violation of 21 U.S.C. § 841(a)(1). No reversible error has been shown; we affirm.

         On appeal, Price argues that his sentence substantively is unreasonable

because it is greater than necessary to comply with the statutory purposes of

sentencing. He contends that the district court focused too heavily on the

guidelines range and Price’s criminal history and failed to explain why it rejected

the mitigating factors offered by Price in support of a lower sentence.

         We evaluate the substantive reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 128 S.Ct. 586, 597 (2007).

The party challenging the reasonableness of the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both the record and the

18 U.S.C. § 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005).     Briefly stated, under section 3553(a), a district court should consider,

among other things, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for the sentence to provide adequate

deterrence, respect for the law, and protection of the public, policy statements of

the Sentencing Commission, provision for the medical and educational needs of the

defendant, and the need to avoid unwarranted sentencing disparities. See 18

U.S.C. § 3553(a)(1)-(7).



                                            2
      We conclude that Price’s 188-month sentence -- at the low end of the

guidelines range -- is reasonable. See Talley, 431 F.3d at 788 (noting that

“ordinarily we would expect a sentence within the Guidelines range to be

reasonable”). Price’s sentence is below the 20 and 40-year statutory maximum

sentences he faced. See 21 U.S.C. § 841(b)(1)(B), (C); United States v. Winingear,

422 F.3d 1241, 1246 (11th Cir. 2005) (comparing, as one indication of

reasonableness, the actual prison term imposed against the statutory maximum).

And the district court considered the nature of Price’s offense and his history and

characteristics -- including that he sold drugs to support his own drug addiction and

that he had a steady and extensive criminal history -- in determining that a

guidelines sentence was appropriate. See 18 U.S.C. § 3553(a)(1). The court also

stressed a guidelines sentence (1) would serve as a deterrent, given Price’s many

previous lenient sentences in state court, probation violations, and continued drug

dealing and addiction; (2) would serve to protect the community; and (3) would

allow Price to get the necessary drug treatment and job training so that he would

not have to sell drugs when he got out of prison. § 3553(a)(2)(B)-(D).

      These reasons are supported by the record. Price had over 10 arrests in state

court in the 10 years before the instant offense, for which he received lenient

sentences and repeatedly failed to conform to the terms of his probation. While his



                                          3
drug arrests involved small amounts of drugs and were usually only for possession,

he also had several arrests for eluding police officers, giving a false name to

officers, and resisting arrest, including an incident where he drove recklessly and

endangered others. And Price admitted that he sold drugs to support his drug

addiction. Thus, Price’s behavior reflected the need for his sentence to deter him,

to protect the public, and to provide him with the opportunity to obtain treatment.

      Contrary to Price’s arguments on appeal, the record plainly demonstrates

that the district court considered the mitigating factors Price offered in support of a

lower sentence. The court considered Price’s arguments set forth at sentencing and

noted that it was “troubling” that Price was subjected to such a high guidelines

range based on the relatively small amounts of drugs involved in both the instant

offense and in Price’s prior drug convictions that qualified him as a career offender

(and caused his guidelines range to increase dramatically). But the court thought

that, despite the harsh result of the career offender designation, Price’s extensive

criminal history, previous opportunities to pursue drug treatment and failure to do

so, and the need to protect the community from Price’s behavior did not warrant a

sentence below the guidelines. The court clearly considered the section 3553(a)

factors and did not focus solely on the guidelines range or Price’s criminal history

in sentencing Price.



                                           4
      Based on the factors outlined in section 3553(a) and our review of the

record, we conclude that Price has not carried his burden of showing that his

sentence is unreasonable.

      AFFIRMED.




                                         5